Title: To Thomas Jefferson from Philippe Reibelt, 30 September 1803
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le President!
            Norfolk le 30e Sept. 1803.
          
          Dans la Supposition, que ma lettre de 3 Sept. par la quelle j’ai pris la libertè de Vous informer de ma Situation, et d’implorer Vos secours, Vous soit parvenüe, et que Vous Soÿez disposé, de m’y soulager en quelque Sorte, j’ose Vous representer de plus, que Vous me pouvriez faire la Graçe-pêut etre-de me conferer une place à la Nouvelle Orleans p. E. çelle de Maitre de poste aux Lettres.
          Si çela ne seroit pas possible, et que Vous n’aÿez d’autres Vües pour Moi, je pourois aussi m’etablir a la Nouv. Orleans avec un Magazin de Drogues, si j’avois encore la Somme de 500 Gourdes, qui me manque. j’oserois donc, dans çe Cas Vous prier de me l’avançer pour 1 ou 2 ans, en Vous observant, que je serois en etat, de Vous les rendre plustot, si Vous Vouliez les accepter en tableaux et gravures Suisses et en Livres anglais et français qui restent a Bordeaux pour Moi, et que j’attend au plus tard pour le printems prochain.
          Je repete les excuses exprimèes dans ma derniere, et suis avec le plus profond Respect Votre Excellence Tr. humble et tr. Obeiss. Str.
          
            
              Reibelt
            
          
         
          Editors’ Translation
          
            
              Mister President,
              Norfolk, 30 Sep. 1803
            
            Assuming that you received my letter of September 3 in which I took the liberty of informing you about my situation and imploring your help, and that you are inclined to help me in some way, I dare add that you might perhaps favor me with a position in New Orleans, as postmaster, for instance.
            If that is not possible, and you do not have other plans for me, I could nevertheless settle in New Orleans and, with 500 additional dollars, open a pharmacy. In that case, I would be so bold as to ask you for a loan for one or two years, while pointing out that I would be in a position to reimburse you earlier if you would accept payment in the form of Swiss paintings and prints and French and English books, which await me in Bordeaux and should arrive by next spring at the latest.
            Echoing the apologies expressed in my last letter, I am, your excellency, with the deepest respect, your very humble and obedient servant.
            
              
                Reibelt
              
            
          
        